DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 1/21/21.
	Applicant’s amendment to claims 1 and 2 is acknowledged.
	Applicant’s addition of new claims 8-20 is acknowledged.
	Claims 1-20 are pending and subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


	Claims 1, 3-8, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akasawa et al., US Publication No. 2018/0081756 A1 in view of Choi et al., US Publication No. 2019/0229174 A1 and Yamazaki et al., US Publication No. 2017/0023979 A1 (of record).

Akasawa teaches:
1.  A method comprising (see figs. 12-20): 
	(see fig. 12A) attaching a carrier (61) to a plastics support film (101);
	(see figs. 12B-12E) preparing a self-supporting plastics film component (101/131-135/110-113/120) comprising the plastics support film (101) supporting at least a stack of layers (131-135/110-113/120) defining an array of pixel electrodes (121) and electrical circuitry for independently addressing each pixel electrode (e.g. driver portions for driving the pixels at para. [0147])…
	(see fig. 15B1, para. [0287]) mounting the plastics film component via the carrier on a support unit surface (e.g. “stage”)…connected to a vacuum pump (e.g. “vacuum adsorption”), wherein the carrier (61) is between the plastics film component (101/131-135/110-113/120) and the support unit surface (e.g. “stage”); and 
	(see fig. 15B1, para. [0287]) processing the plastics film component mounted on the support unit surface while operating the vacuum pump (e.g. separate 62); and 
	(see fig. 17B) thereafter releasing the carrier (61) from the plastics film component.

Regarding claim 1:
	Akasawa in fig. 12A teaches attaching a carrier to a plastics support film before preparing the self-supporting plastics film component.  Akasawa does not expressly teach first  MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, VI.  Reversal, Duplication, or Rearrangement of Parts.  For example, attaching the carrier (61) to the plastics film component (101/131-135/110-113/120) before forming the stack of layers (131-135/110-113/120) or after forming the stack of layer stack of layers (131-135/110-113/120)  would still result in the plastics film component being supported by the carrier.
	Akasawa teaches a driver portion for driving the pixel electrodes, but is silent the driver portions comprise “conductors outside the array of pixel electrodes”.
	In an analogous art, Choi, in fig. 1, teaches a driver portion (e.g. data driver, emission driver) comprises “conductors (SDa, SDb, EDa, EDb) outside the array of pixel electrodes (PX)”.  See Choi at para. [0052].
	Akasawa teaches the stage operates by vacuum adsorption, but is silent the stage has a “plurality of openings”.  However, it would have been obvious to one of ordinary skill in the art Akasawa’s stage has a “plurality of openings” in order for the vacuum pump to properly apply a suction force to the carrier.  See analogous art, Yamazaki’s fig. 18C disclosing a stage (260) with a plurality of openings to apply a suction force to the carrier, para. [0109], para. [0112] – [0113].

Regarding claim 3:
	Akasawa does not expressly teach processing the plastics film component comprises bonding a driver chip unit to the plastics film component.
	Choi further teaches:
para. [0121]) comprises bonding a driver chip unit (20) to the plastics film component, to create a conductive connection between an array of conductors of the plastics film component (pad portion PP) and a corresponding array of conductors (pad portion FP) of the driver chip unit (20).  See Choi at para. [0067] – [0068].
	Yamazaki also teaches “processing the plastics film component comprises bonding a driver chip unit (103, IC chip; 102, FPC in fig. 1A) to the plastics film component” in the disclosure: “A display device 100a includes a flexible display substrate 101, a flexible printed circuit 102 (FPC) connected thereto, and an IC chip 103 connected to the flexible printed circuit 102. The IC chip 103 has a function of supplying an image signal to the display device 100a.” See Yamazaki at para. [0033].  

	Yamazaki further teaches:
4. The method according to claim 3, wherein the driver chip unit (103, IC chip; 102, FPC in fig. 1A) comprises a support film (102) supporting said array of conductors (e.g. 102 is a flexible printed circuit, FPC) of the driver chip unit, and at least one driver chip (103) bonded to the support film with conductive connections between terminals of the driver chip and said array of conductors of the driver chip unit.  See Yamazaki at para. [0033].  

	Akasawa further teaches:
5.  The method according to claim 1, wherein the carrier is more rigid than the plastics film component, para. [0184].

6.  The method according to claim 1, wherein the carrier comprises a sheet of glass, para. [0184].

	One of ordinary skill in the art modifying the teachings of Akasawa with Choi and Yamazaki to bond a driver chip unit to the plastics film component would find it obvious to perform “wherein mounting the plastics film component on the vacuum stage comprises mounting the plastics film component such that an edge portion thereof extends beyond a lateral edge of the vacuum stage; and the processing comprises processing said edge portion of the plastics film component” because:
	(i)  Choi teaches the flexible printed circuit (20) is attached at the edge portion of the flexible display in fig. 1.
	(ii) Yamazaki also teaches the flexible printed circuit (FPC) is attached at the edge portion of the flexible display in fig. 1A (e.g. element 102), figs. 20B and 22A (element 305) and fig. 22B (elements 305a, 305b).

	Akasawa further teaches:
8.  The method according to claim 1, 
	(see fig. 12A-12B) wherein attaching the carrier (61) to the plastics film component (101/131-135/110-113/120) comprises attaching the carrier to a first side (e.g. bottom side) of the plastics film component, and 
	(see fig. 15B1) wherein processing the plastics film component (101/131-135/110-113/120) comprises processing a second side (e.g. top side) of the plastics film component (e.g. separate 62), wherein the second side is opposite to the first side.
	
	Akasawa further teaches:
14.  The method according to claim 1, wherein attaching the carrier to the plastics film component relies solely on physical adhesion forces between the carrier and the plastics film 

	Akasawa further teaches:
19.  The method according to claim 1, wherein the releasing the carrier from the plastics film component is done (e.g. fig. 17B) after completion of processing the plastics film component mounted on the support unit surface while operating the vacuum pump (e.g. fig. 15B1)

	Akasawa further teaches:
20.  The method according to claim 1, wherein releasing the carrier from the plastics film component comprises replacing the carrier with another plastics film component (611 in fig. 18, para. [0305]).

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Akasawa with the teachings of Choi because (i)  “A driving unit for generating and/or processing various signals for driving the display panel 10 is positioned in the display panel 10 of the non-display area NA. The driving unit may include a data driver for applying data signals to the data lines, scan drivers SDa and SDb for applying scan signals to the scan lines, emission drivers EDa and EDb for applying emission control signals to the emission control lines…” (e.g. para. [0052]); and (ii)  “A flexible printed circuit film is bonded to a region (pad portion) where the pads are formed to transmit signals to the display panel.” (e.g. para. [0002])
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Akasawa with the teachings of Yamazaki because (i) openings in a support unit/stage for a carrier enable apply a suction force  para. [0112]); (ii) an IC chip connected to a flexible printed circuit has a function of supplying an image signal to the display device (e.g. para. [0033])

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akasawa in view of Choi and Yamazaki, as applied to claim 1 above, and further in view of Mitani, US Publication No. 2012/0299147 A1 (of record).

Regarding claim 2:
Akasawa, Choi and Yamazaki teach all the limitations of claim 1 above, but are silent wherein preparing the plastics film component comprises: forming at least part of the plastics film component by a process comprising attaching the support film via at least one layer of adhesive to another carrier; processing the support film in situ on the another carrier; and thereafter removing the support film from the another carrier.
In analogous art, Mitani teaches:
(see figs. 2-4) wherein preparing a plastics film component comprises: forming at least part of the plastics film component (8/9/10; e.g. 10 is flexible substrate at para. [0135], [0563]) by a process comprising attaching the plastics support film (e.g. processing portion 8 of 8/9/10; layer 1 becomes layer 8) via at least one layer of adhesive (6) to another carrier (5); processing the plastics support film (e.g. processing portion 8 of 8/9/10; layer 1 becomes layer 8) in situ on the another carrier (e.g. fig. 2, steps (f) and (g); also see fig. 4 step (b)); and (see fig. 4, step c) thereafter removing the plastics support film (e.g. portion 8 of 8/9/10) from the another carrier (5).  See Mitani at para. [0148] – [0176], para. [0190] – [0205].  Also see figs. 15-18, 20, 22-23, 30-33.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Akasawa with the teachings of Mitani because “Further, since the forgoing method can improve the efficiency in the use of the para. [0054] – [0055], also see para. [0052] – [0053], [0056[, [0538],  [0542] – [0543].

Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akasawa in view of Choi and Yamazaki, as applied to claim 1 above, and further in view of Andou, US Publication No. 2018/0027673 A1.

Regarding claims 9-10:
	Akasawa, Choi and Yamazaki teach all the limitations of claim 1 above, and Choi further teaches the processing to attach a flexible printed circuit (20) comprises detecting a portion of the stack of layers such as alignment marks (M1) at para. [0067], fig. 3.
	Choi is silent the detection is performed through the carrier and plastics support film.
	However, it would have been obvious to one of ordinary skill in the art to perform the detection of the alignment mark through the carrier and plastics support film because in an analogous art, Andou teaches “Since the flexible substrate 10 is transparent, the alignment mark m is readable from the back surface side R of the flexible substrate 10.”  See Andou at para. [0042].

Regarding claim 11:

	Choi further teaches wherein the method comprises controlling the processing of the edge portion of the plastics film component based on a detected position of the alignment marks  (e.g. Using the detected alignment mark to “accurate align” (-i.e. controlling) the flexible printed circuit 20 when it is bonded to the edge portion)  See Choi at para. [0067].
	Ando teaches detecting the position of the alignment marks through the carrier and plastics support film as applied to claims 9-10 above.

Regarding claims 12-13: 
	Choi further teaches:
12.  The method according to claim 11, 
	(see fig. 3) wherein the stack of layers defines an array of conductors (pad portion PP), and 
	wherein the array of conductors (PP) are in a predetermined position relative to the alignment marks (M!), and wherein the processing comprises bonding the array of conductors (PP)  to the conductors of a separate unit (pad portion FP of flexible printed circuit 20), para. [0067] – [0068].

13.  The method according to claim 12, wherein the separate unit comprises a chip-on- flex unit or a chip (e.g. flexible printed circuit 20), para. [0067] – [0068].
	
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Akasawa with the teachings of para. [0043]. 
	
	Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akasawa in view of Choi and Yamazaki, as applied to claim 1 above, and further in view of Akamatsu et al., US Publication No. 2004/0026363 A1.

Regarding claims 15-18:
	Akasawa, Choi and Yamazaki teach all the limitations of claim 1 above and further teaches the carrier comprises a glass sheet at para. [0184].
	Akasawa does not expressly teach “a coating on an upper surface of the glass sheet, wherein the coating generates better physical adhesion forces between the carrier and the plastics film component” or “wherein attaching the plastics film component to the carrier uses an adhesive tape between the plastics component and the carrier.”
	In an analogous art, Akamatsu teaches forming a coating such as a pressure-sensitive adhesive tape between a glass substrate and a flexible film (-i.e. “plastics film component”).  The pressure-sensitive adhesive tape comprises silicone.  See Akamatsu at para. [0049] – [0050], para. [0069].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Akasawa with the teachings of Akamatsu because “The adhesion of the adhesive is preferably in the weak adhesion range so that satisfactory adhesion is exhibited when the flexible film is processed and detachment is easily performed without causing distortion of the flexible film substrate.”  See Akamatsu at para. [0049].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
12 April 2021